*242Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered October 1, 2001, convicting defendant, after a jury trial, of kidnapping in the second degree, burglary in the first degree and robbery in the second degree, and sentencing him to an aggregate term of 25 years, unanimously affirmed.
The court properly denied defendant’s request for an intoxication charge. The evidence, viewed most favorably to defendant, was insufficient for a reasonable person to entertain a doubt as to the element of intent on the basis of intoxication (see People v Gaines, 83 NY2d 925, 927 [1994]; People v Rodriguez, 76 NY2d 918, 920 [1990]; People v Silverio, 252 AD2d 358 [1998], lv denied 92 NY2d 930 [1998]). We note that defendant’s overall course of conduct showed that he was behaving purposefully.
The court properly exercised its discretion when, after a prospective juror appeared upset about his excusal, and another panelist, who was ultimately excused as well, expressed concern about the incident, the court declined to ask the entire panel about any possible effect that the incident may have had (see People v Buford, 69 NY2d 290, 299 [1987]). There is no evidence that any other panelists noticed the original incident, or that there was any possibility of prejudice to defendant.
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur—Buckley, P.J., Rosenberger, Ellerin, Williams and Gonzalez, JJ.